DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shemesh (US 8940991 B2).
Regarding claims 1 and 12, Shemesh discloses a musical sound generating apparatus and a method for practicing the apparatus (Abstract; Figs. 2, 3 and 4), the apparatus comprising: a percussion surface (12); a pressure sensor (col. 12, line 57 – col. 13, line 17; a piezoelectric sensor is well-known as a device that uses the piezoelectric effect to measure changes in pressure, acceleration, temperature, strain, or force by converting them to an electrical charge; as such, with a broad interpretation to the term “pressure sensor”, the piezo-electric sensor 8p reads on “a pressure sensor”) disposed on the percussion surface on a side of a back surface and 5configured to detect a pressure change (Fig. 4); an elastic body (VCC) compressed between the percussion surface and the pressure sensor (Fig. 3A) in a state in which a static load is applied when the percussion surface is not being percussed (col. 13, lines 25-32: by inherency, while mounting the spring 4SP, in order to compress or bias the spring 4SP, there must be a static load applied to the percussion surface when the percussion surface is not being percussed); and a control device configured to output an instruction according to an output value of the pressure sensor (Fig. 4 and related text).
Regarding claims 10 and 19, Shemesh discloses: a position calculating unit configured to calculate a percussion position on the percussion surface according to the output value of the pressure sensor (col. 18, lines 35-47).  


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shemesh in view of TAKASAKI (US 20180061387 A1).
Regarding claims 11 and 20, Shemesh discloses or teaches: wherein the pressure 20sensor detects the pressing against the percussion surface (Fig. 20), and the musical sound generating apparatus further comprises: a rim vibration sensor (e.g., 8p) configured to detect vibrations of a housing to which the percussion surface is attached (col. 8, lines 29-61), and -66-File: 10198lusf the position calculating unit calculates the percussion position on the percussion surface according to the output value of the pressure sensor, and the output value of the rim vibration sensor (col. 18, lines 35-47).  
Shemesh is silent on: the musical sound generating apparatus further comprises a head vibration sensor configured to detect vibrations of the percussion surface; and said the percussion position is calculated further based on the output value of the head vibration sensor.
TAKASAKI discloses the musical sound generating apparatus comprises: a center pressure sensor (10, see para. 0198), a peripheral head vibration sensor (e.g., 20, 30 or 40 in Figs. 1-3) configured to detect vibrations of a percussion surface (para. 0073-0075, 0162-0163); and a position calculating unit calculates the percussion position on the percussion surface according to the output value of the center pressure sensor and the output value of the peripheral head vibration sensor (para. 0093-0094).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate TAKASAKI’s teaching of peripheral head vibration sensor into the invention of Shemesh to arrive the claimed invention. Doing so would make it possible to detect accurately a strike position with respect to the center of the struck surface according to a difference in detection times of strike signals detected by the peripheral sensors (TAKASAKI, para. 0093-0094).
5.	Claims 21, 26-30, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Shemesh in view of Pirogov et al. (US 9164605 B1).
Regarding claims 21 and 30, Shemesh discloses: wherein the control device comprises: 10a pressing detection unit configured to detect pressing against the percussion surface (col. 4, lines 24-29).
Shemesh does not mention explicitly: said pressing detection unit configured to detect pressing against the percussion surface on the basis of a difference between the output value of the pressure sensor and a reference value; and an updating unit configured to update the reference value at every updating time according to the output value of the pressure sensor.  
Pirogov discloses an apparatus comprising: a pressing detection unit configured to detect pressing against a sensing surface of pressure or force sensitive element on the basis of a difference between the output value of a pressure sensor and a reference value (col. 3, lines 13-19), and an updating unit configured to update the reference value at every updating time according to the output value of the pressure sensor (col. 3, lines 20-34).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pirogov’s teaching of detecting said pressing on the basis of a difference between the output value of a pressure sensor and a reference value and the associated updating of the reference value into the invention of Shemesh to arrive the claimed invention. Doing so would improve signal-to-noise ratio thus the accuracy of the pressing detection so that the force or pressure applied to the sensing surface by subsequent touches can be accurately measured relative to the new baseline measurement, even if the raw force signal does not return to its previous state after the first touch is removed (Pirogov, col. 3, lines 20-34).
Regarding claims 26 and 34, Shemesh discloses or renders it obvious: wherein the pressing (e.g., the percussion or input strokes delivered by a user and received onto the striking surface 12) is instantly released from a state in which the percussion surface is pressed until the output value of the pressure sensor is not changed, and a time until the output value of the pressure sensor stabilizes from release of the pressing is set as a stabilization time, and 15the updating time is 0.1 times or more of the stabilization time (col. 19, lines 18-24; also see col. 19, line 65 - col. 23, line 42).
Regarding claim 27, Shemesh does not mention explicitly: wherein the updating time is 0.5 times or less of the stabilization time.  
It is deemed that the feature in question relates merely to a design variation of the updating time in the combination of Shemesh and Pirogov. Accordingly the feature in question would have been obvious over Shemesh in view of Pirogov. It has been further held that an obvious matter of engineering design choice is not patentably advanced.
Regarding claims 28 and 35, Shemesh discloses: a percussion detection unit configured to detect percussion on the percussion surface (Fig. 20 and related text). 
Shemesh does not but Pirogov teaches: wherein the pressing is instantly released from a state in which the sensing surface is pressed until the output value of the force or pressure sensor is not changed, and a time until the output value of the force or pressure sensor stabilizes from release of the pressing is set as a stabilization time, -65-File: 10198lusfand the control device comprises a post-percussion updating prohibition unit configured to prohibit updating of the reference value by the updating unit until the stabilization time or more elapses from when the pressing on the sensing surface is detected by the 5detection unit (col. 3, lines 20-29; col. 4, lines 25-46; col. 9, line 62 – col. 10, line 4).  As such, the combination of Shemesh and Pirogov renders the claimed invention obvious.
Regarding claims 29 and 36, Shemesh does not but Pirogov teaches: wherein the pressing detection unit comprises a pressing determining unit configured to determine whether the sensing surface is pressed on the basis of the difference between the output value of the 10pressure or force sensor and the reference value (col. 3, lines 13-19), and the control device comprises an in-pressing updating prohibition unit configured to prohibit updating of the reference value by the updating unit while it is determined by the pressing determining unit that the percussion surface is pressed (col. 3, lines 20-29; col. 9, line 62 – col. 10, line 4).  As such, the combination of Shemesh and Pirogov renders the claimed invention obvious.
7.	Claims 22-25 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Shemesh in view of Pirogov et al. further in view of Parshionikar (US 20200249752 A1).
Regarding claims 22 and 31, the combination of Shemesh and Pirogov does not mention: wherein the reference value is calculated by averaging the output values of the pressure sensor acquired during a sampling time.  
Parshionikar teaches techniques of removing noise from sensor readings (para. 0191), comprising: calculating a reference value by averaging sensor readings acquired over time (para. 0518-0520), subtracting the calculated reference value from each of sensor readings to increase the signal-noise-ratio or the sensitivity of the instantaneous signal within the sensor readings (para. 0193: “Touch sensors such as capacitive touch sensors indicate if a touch is achieved, while proximity sensors can indicate a change in proximity. Certain proximity and touch sensors continue to provide readings indicative of proximity even after a touch is attained. In other embodiments, the expression is considered to be started if the reading of the sensor changes by a preset or configured amount. This amount can be measured in terms of the raw reading or a percentage difference between the raw readings and the baseline”; para. 0214: “The readings from position sensors (just like readings from motion sensors) can be measured with respect to certain baseline(s), which may have been set or established during the initialization/calibration process”; para. 0520: “Baselines can also be reset in the middle of the monitoring process. The baselining process can be considered to be akin to the calibration process”).
Since Pirogov teaches the requirement of evaluating relative sensor signal with respect to a baseline sensor measurement (col. 3, lines 13-19) and the algorithm of calculating relative transient sensor signal or anomalies as the difference between an actual value and some long-term average value is well-known in the art (e.g., https://iridl.ldeo.columbia.edu/dochelp/QA/Basic/anomalies.html), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Shemesh and Pirogov to arrive the claimed invention by providing the reference or baseline value based on a time average of existing sensor readings, as taught by Parshionikar. Doing so would improve the accuracy of detecting desired signal by removing systematic noise in the sensor readings (Parshionikar, para. 0193).
Regarding claims 23 and 32, Shemesh discloses: wherein the pressing (e.g., percussion or input strokes delivered by a user and received onto the striking surface 12) is instantly released from a state in which the percussion surface is pressed until the output value of the pressure sensor is not changed, and a time until the output value of the pressure sensor stabilizes from release of the pressing is set as a stabilization time, and the sampling time is 0.8 times or more of the stabilization time (col. 19, lines 18-24; also see col. 19, line 65 - col. 23, line 42).
Regarding claim 24, Shemesh does not mention explicitly: wherein the sampling time is 2 times or less of the stabilization time.  
It is deemed that the feature in question relates merely to a design variation of the sampling time or sampling rate taught by Shemesh (col. 31, line 22-43). Accordingly the feature in question would have been obvious over Shemesh. It has been further held that an obvious matter of engineering design choice is not patentably advanced.
Regarding claims 25 and 33, Shemesh does not but Pirogov teaches: 5wherein the control device comprises a storage unit configured to store the output value of the pressure sensor at every updating time (col. 3, lines 20-34), and Parshionikar teaches: the updating unit calculates the reference value by averaging the output values of the pressure sensor stored in the storage unit during the sampling time. As such the combination of Shemesh, Pirogov and Parshionikar renders the invention of instant claim 5 obvious (see discussion for claim 2 above).


Response to Arguments
8.	Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-7 as set forth above in this Office action.


Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837